                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                 Docket No.             2:16-cr-00107-SVW

 Defendant           Gerald Patrick Beaver                                    Social Security No. 9        3    3      3
 akas:   Beaver, Gerald P.                                                    (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                     MONTH       DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.           01     28      2019

  COUNSEL                                                             David I. Wasserman, DFPD
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                     NOT
                                                                                                               CONTENDERE                 GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Distribution of Child Pornography in violation of 18 U.S.C. §§ 2252A(a)(2)(A), (b)(1) as charged in Count 3 of the
          Indictment
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

         SIXTY (60) MONTHS

        Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 10 years under the following terms
and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and
                     General Order 18-10.

         2.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test
                     within 15 days of release from imprisonment and at least two periodic drug tests thereafter, not to exceed eight tests per
                     month, as directed by the Probation Officer.

         3.          The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes urinalysis,
                     breath and/or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from using illicit drugs,
                     alcohol, and abusing prescription medications during the period of supervision.

Sex Offender Treatment and Conditions

         4.          The defendant shall register as a sex offender, and keep the registration current, in each jurisdiction where he resides, where
                     he is an employee, and where he is a student, to the extent the registration procedures have been established in each
                     jurisdiction. When registering for the first time, the defendant shall also register in the jurisdiction in which the conviction
                     occurred if different from his jurisdiction of residence. The defendant shall provide proof of registration to the Probation
                     Officer within 3 days of release from imprisonment.

         5.          The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender treatment program,
                     which may include inpatient treatment, upon order of the Court, as approved and directed by the Probation Officer. The
                     defendant shall abide by all rules, requirements, and conditions of such program, including submission to risk assessment
                     evaluations and physiological testing, such as polygraph and Abel testing. The Probation Officer shall disclose the
                     presentence report and/or any previous mental health evaluations or reports to the treatment provider.



CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 1 of 6
 USA vs.       Gerald Patrick Beaver                                              Docket No.:     2:16-cr-00107-SVW

         6.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of treating the defendant’s
                     psychological/psychiatric disorder(s) to the aftercare contractor during the period of community supervision. The defendant
                     shall provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no
                     payment shall be required.

         7.          The defendant shall not own, use or have access to the services of any commercial mail-receiving agency, nor shall he open
                     or maintain a post office box, without the prior approval of the Probation Officer.

         8.          The defendant shall not view or possess any materials, including pictures, photographs, books, writings, drawings, videos, or
                     video games depicting and/or describing child pornography, as defined at 18 U.S.C. § 2256(8), or sexually explicit conduct,
                     as defined at 18 U.S.C. §2256(2), or sexually explicit conduct involving adults, defined as explicit sexually stimulation
                     depictions of adult sexual conduct, that are deemed inappropriate by the defendant’s Probation Officer. This condition does
                     not prohibit the defendant from possessing materials solely because they are necessary to, and used for, a collateral attack, nor
                     does it prohibit him from possessing materials prepared and used for the purposes of his Court-mandated sex offender
                     treatment, when the defendant's treatment provider or the probation officer has approved of his possession of the materials in
                     advance.

         9.          The defendant shall not affiliate with, own, control, or be employed in any capacity by a business whose principal product is
                     the production or selling of materials depicting or describing "sexually explicit conduct," as defined at 18 U.S.C. § 2256(2).

         10.         The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming pools, playgrounds, youth
                     centers, video arcade facilities, or other places primarily used by persons under the age 18.

         11.         The defendant shall not associate or have verbal, written, telephonic, or electronic communication with any person under the
                     age of 18, except: (a) in the presence of the parent or legal guardian of said minor; and (b) on the condition that the defendant
                     notify said parent or legal guardian of his conviction in the instant offense. This provision does not encompass persons under
                     the age of 18, such as waiters, cashiers, ticket vendors, etc., whom the defendant must interact with in order to obtain ordinary
                     and usual commercial services. This provision also does not encompass the defendant’s contacts with his minor family
                     members provided they are over the age of fourteen or, if they are less than fourteen years old, in the presence of another
                     adult who is informed about the nature of defendant’s conviction.

         12.         The defendant shall not reside in direct view of school yards, parks, public swimming pools, playgrounds, youth centers,
                     video arcade facilities, or other places primarily used by persons under the age of 18. The defendant’s residence shall be
                     pre-approved by the Probation Officer, and any change in residence must be pre-approved by the Probation Officer. The
                     defendant shall submit the address of the proposed residence to the Probation Officer at least 10 days prior to any scheduled
                     move.

         13.         The defendant's employment shall be approved by the Probation Officer, and any change in employment must be
                     pre-approved by the Probation Officer. The defendant shall submit the name and address of the proposed employer to the
                     Probation Officer at least 10 days prior to any scheduled change.

Computer Restrictions and Conditions

         14.         The defendant shall possess and use only those computers and computer-related devices, screen user names, passwords, email
                     accounts, and internet service providers (ISPs) that have been disclosed to the Probation Officer upon commencement of
                     supervision. Any changes or additions are to be disclosed to the Probation Officer prior to the first use. Computers and
                     computer-related devices include personal computers, personal data assistants (PDAs), internet appliances, electronic games,
                     cellular telephones, and digital storage media, as well as their peripheral equipment, that can access, or can be modified to
                     access, the internet, electronic bulletin boards, and other computers.

         15.         All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be subject to search and
                     seizure. This shall not apply to items used at the employment's site, which are maintained and monitored by the employer.

         16.         The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The defendant shall pay the
                     cost of the Computer Monitoring Program, in an amount not to exceed $32 per month per device connected to the internet.



Search Condition

CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 2 of 6
 USA vs.       Gerald Patrick Beaver                                             Docket No.:       2:16-cr-00107-SVW



         17.         The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C.
                     § 1030(e)(1)), cell phones, other electronic communications or data storage devices or media, office, or other areas under the
                     offender’s control, to a search conducted by a United States Probation Officer or law enforcement officer. Failure to submit to
                     a search may be grounds for revocation. The defendant shall warn any other occupants that the premises may be subject to
                     searches pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable time and in a
                     reasonable manner upon reasonable suspicion that the defendant has violated a condition of his supervision and that the areas
                     to be searched contain evidence of this violation.

         It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.

          Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and
is not likely to become able to pay any fine.

         Defendant is informed of his rights on appeal.

         Restitution hearing is set for April 8, 2019 at 11:00 a.m.

         The Court recommends to the Bureau of Prisons that the defendant be designated to the facility at Terminal Island, and if eligible, that
the defendant be allowed to participate in the Residential Drug/Alcohol Program (RDAP).

         It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons on or before 12 noon,
June 28, 2019. In the absence of such designation, the defendant shall report on or before the same date and time, to the United States Marshal
located at:

                     Roybal Federal Building
                     255 East Temple Street
                     Los Angeles, California 90012

         All remaining counts are dismissed.

         The bond is exonerated upon self-surrender.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            January 30, 2019
            Date                                                      STEPHEN V. WILSON, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                      Clerk, U.S. District Court



            January 30, 2019                                    By
            Filed Date                                                Deputy Clerk




CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 3 of 6
 USA vs.     Gerald Patrick Beaver                                                   Docket No.:      2:16-cr-00107-SVW


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal              convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                         defendant; and provide the defendant with needed educational or
                                                                                     vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 6
             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 5 of 6
 USA vs.     Gerald Patrick Beaver                                               Docket No.:      2:16-cr-00107-SVW




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
